      Case 4:18-cv-01044-HSG Document 145 Filed 04/16/19 Page 1 of 7



 1 Ann McFarland Draper (Bar No. 065669)
   courts@draperlaw.net
 2 Draper Law Offices
   75 Broadway, Suite 202
 3 San Francisco, California 94111
   Telephone: (415) 989-5620
 4
   QUINN EMANUEL URQUHART & SULLIVAN, LLP
 5 Kevin P.B. Johnson (Bar No. 177129)
   kevinjohnson@quinnemanuel.com
 6 Andrea Pallios Roberts (Bar No. 228128)
   andreaproberts@quinnemanuel.com
 7 555 Twin Dolphin Drive, 5th Floor
   Redwood Shores, California 94065-2139
 8 Telephone:    (650) 801-5000
   Facsimile:    (650) 801-5100
 9
   Ed DeFranco (Bar No. 165596)
10 eddefranco@quinnemanuel.com
   51 Madison Avenue, 22nd Floor
11 New York, NY 10010
   Telephone:    (212) 849-7000
12 Facsimile:    (212) 849-7100

13 John E. Nathan (Pro Hac Vice)
   jnathan155@yahoo.com
14 John E. Nathan LLC
   1175 Park Avenue
15 New York, NY 10128
   Telephone:     (917) 960-1667
16
   Attorneys for Defendants and Counterclaimants
17

18                              UNITED STATES DISTRICT COURT
19               NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
20 TECHSHOP, INC., a California corporation,       CASE NO. 4:18-CV-01044-HSG (JCS)
   DORIS A. KAELIN, in her capacity as
21 Chapter 7 trustee for TECHSHOP, INC.,           DEFENDANTS’ AND
                                                   COUNTERCLAIMANTS’ OPPOSITION
22                Plaintiff,                       TO PLAINTIFF’S
                                                   MOTION IN LIMINE NO. 2
23         vs.
                                                   RE: DEFENDANTS’ FRAUD
24 DAN RASURE, et al.,                             ALLEGATIONS
25                Defendants.                      Pre-Trial Conference: April 30, 2019 3:00 p.m.
                                                   Trial: June 3, 2019, 8:30 a.m.
26                                                 Judge: Hon. Haywood S. Gilliam, Jr.
     AND RELATED COUNTERCLAIMS
27

28
                                                           CASE NO. 4:18-CV-01044-HSG (JSC)
        DEFENDANTS’ AND COUNTERCLAIMANTS’ OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE NO. 2
                                            TO EXCLUDE DEFENDANTS’ FRAUD ALLEGATIONS
       Case 4:18-cv-01044-HSG Document 145 Filed 04/16/19 Page 2 of 7



 1                                    PRELIMINARY STATEMENT

 2          Plaintiff’s Motion in Limine No. 2 (“Motion”) seeks to preclude Defendants and
 3 Counterclaimants (“Defendants”) from introducing any evidence in support of Defendant Dan

 4 Rasure’s fraud counterclaim. There is no merit to Plaintiff’s Motion, and it should be denied.

 5 Plaintiff’s Motion is a procedurally improper and untimely motion for summary judgment and a

 6 re-hash of the arguments this Court rejected when it denied Plaintiff’s Motion to Dismiss the

 7 fraud counterclaim. (Dkt. 110.) Further, Plaintiff tries to eliminate all evidence of its fraudulent

 8 conduct by extracting from the case the fraudulent conduct of its agents Dan Woods and James

 9 Newton. There is no basis for doing so. Messrs. Woods and Newton were Plaintiff’s agents

10 during the relative time period, and the allegations regarding their conduct remained in the case

11 after the Court denied Plaintiff’s Motion to Dismiss. If proved at trial, that conduct will establish

12 Plaintiff’s liability for fraud. Equally unsound is the Motion’s attempt to exclude “unpled”

13 allegations of fraud. Mr. Rasure’s fraud counterclaim has already passed judicial scrutiny.

14 Plaintiff is not entitled to litigate the matter once again.

15                                             BACKGROUND
16
            Plaintiff’s Motion addresses identical subject matter as Plaintiff’s earlier Motion to
17
     Dismiss (Dkt. 46), which the Court denied (Dkt. 110). Mr. Rasure asserted a counterclaim that
18
     Plaintiff engaged in promissory fraud against Defendants. (See Dkt. 42.)1 The counterclaim
19
     alleged that the fraud was committed through James Newton (“Newton”), a director and the
20
     Chairman of the Board of Directors of TechShop, and Daniel Woods (“Woods”), its Chief
21
     Executive Officer (“CEO”), both of whom were acting on behalf of TechShop. (Dkt. 42, at ¶¶ 6-
22
     7; Dkt. 110, at 2, In Re TechShop, Inc., Case No. 5:18-cv-50398, Dkt. 1, ¶ 28 (Bankr. N.D. Cal.
23
     Feb. 26, 2018).) After learning that TechShop “would be closing its locations and filing for
24
     Chapter 7 bankruptcy,” Mr. Rasure contacted TechShop to acquire assets of the failed business.
25
     (Dkt. 110, at 2.) The parties executed a Memorandum of Understanding according to which Mr.
26

27
        1
         Although Defendants’ First and Second Counterclaims (for cancellation of the TECHSHOP
28 service marks) were asserted on behalf of all Defendants, the fraud Counterclaim is asserted by
   Defendant Rasure only. (Dkt. 42.)
                                                    -1-                CASE NO. 4:18-CV-01044-HSG (JSC)
         DEFENDANTS’ AND COUNTERCLAIMANTS’ OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE NO. 2
                                             TO EXCLUDE DEFENDANTS’ FRAUD ALLEGATIONS
        Case 4:18-cv-01044-HSG Document 145 Filed 04/16/19 Page 3 of 7



 1 Rasure would acquire and re-open some of the failed TechShop locations. (Id.) TechShop

 2 “repeatedly promised to provide necessary due diligence documents, but never did” and “pressed

 3 Rasure to pay certain vendors because the payments were urgently overdue or part of the wind-

 4 down.” (Id.) (internal citations removed). As a result, Mr. Rasure made payments to various

 5 vendors, including Google, TechShop’s insurers, TechShop’s law firm, a public relations

 6 consultant, and tax authorities, in order to finalize the deal, with the expectation of being

 7 reimbursed when the deal closed. (Id., at 2-3, 6.) Instead, Plaintiff terminated the Memorandum

 8 of Understanding. (Id., at 6.) The parties continued to negotiate thereafter, but on February 16,

 9 2018, Plaintiff filed this action alleging service mark infringement. (Dkt. 1.)

10                                             ARGUMENT

11 I.       PLAINTIFF’S MOTION IN LIMINE NO. 2 IS AN IMPROPER ATTEMPT TO
            BRING A BELATED SUMMARY JUDGMENT MOTION.
12
            This Court’s Standing Order is crystal clear: “Motions in limine cannot be used to request
13
     summary judgment … unless the Court has specifically granted prior approval.” See Civil Pretrial
14
     and Trial Standing Order for Cases Before District Judge Haywood S. Gilliam, Jr., ¶ 24.2 The
15
     Motion is effectively such a motion for summary judgment. Plaintiff seeks to preclude any
16
     evidence of alleged fraud by Messrs. Newton and Woods, and any evidence of alleged fraud by
17
     Plaintiff (Dkt. 137)—thus precluding any evidence on Mr. Rasure’s fraud counterclaim at trial.
18
     Granting Plaintiff’s Motion would have the effect of finding, as a matter of law, that Mr. Rasure
19
     cannot present his fraud claim. Plaintiff, however, did not request or obtain leave of Court before
20
     filing this de facto dispositive motion. The Court should follow its procedure and deny the Motion
21
     on this basis alone. See Morton & Bassett, LLC v. Organic Spices, Inc., No. 15-CV-01849-HSG,
22

23
        2
24          Motion in Limine No. 2 also violates ¶ 24 of the Court’s Standing Order, which provides
     that “[e]ach motion ... should address a single, separate topic.” The Motion has three (3) discrete
25   topics: (1) “evidence of alleged fraud by Newton and Woods should be excluded”; (2) “evidence
     of alleged fraud by TechShop should be excluded”; and (3) “allegations not pled in the
26   counterclaim should be excluded.” (Dkt. 137, at 2-3.) The Court should therefore construe the
     Motion as three motions in limine, which results in Plaintiff having filed six motions in limine, in
27   excess of the five permitted by ¶ 24 of the Standing Order. See also Fed. Trade Comm'n v.
28   DIRECTV, Inc., No. 15-CV-01129-HSG, 2017 WL 412263, at *3, n.2 (N.D. Cal. Jan. 31, 2017)
     (motion in limine covering two different topics construed to be two motions).
                                                       -2-               CASE NO. 4:18-CV-01044-HSG (JSC)
         DEFENDANTS’ AND COUNTERCLAIMANTS’ OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE NO. 2
                                             TO EXCLUDE DEFENDANTS’ FRAUD ALLEGATIONS
         Case 4:18-cv-01044-HSG Document 145 Filed 04/16/19 Page 4 of 7



 1 2017 WL 3838097, at *1 (N.D. Cal. Sept. 1, 2017), Dkt. 102 (denying a motion in limine to

 2 exclude testimony, opinion, or argument based on promissory or equitable estoppel “as untimely

 3 motion for summary judgment”); Dkt. 138 at 16:17-20, 17:1-6 (“[I]f you're asking me to grant

 4 your motion in limine and then enter judgment in your favor, that's a motion for summary

 5 judgment out of time. … Motion in limine is about the admissibility of evidence under the rules of

 6 evidence. And if you wanted to make a motion for summary judgment, you should have done that

 7 by the deadline for doing that.”); see also Hana Fin., Inc. v. Hana Bank, 735 F.3d 1158, 1162 (9th

 8 Cir. 2013), aff'd, 135 S. Ct. 907, 190 L. Ed. 2d 800 (2015) (same); Guardian Life Ins. Co. of Am.

 9 v. Andraos, No. CV 07-05732 SJO (FMOx), 2009 WL 10674144, at *5 (C.D. Cal. Sept. 10, 2009)

10 (same).

11           The deadline for dispositive motion hearings was January 31, 2019. (Dkt. 37.) Plaintiff

12 filed no such motion. Motion in Limine No. 2 is an improper attempt to circumvent the Court’s

13 Scheduling Order (Dkt. 37) and Standing Order, and should be denied on procedural grounds.

14 II.       EVIDENCE OF THE WELL-PLED FRAUD CLAIM IS NOT PREJUDICIAL.
15           The Motion also attempts to re-litigate Plaintiff’s Motion to Dismiss, which was denied.

16 (Dkt. 110). Plaintiff argues that “evidence of alleged fraud by TechShop should be excluded”

17 because this claim is not pled with particularity of Fed. R. Civ. P. 9(b) and does not plead the

18 “who, what, when, where, and how” laid out in Cooper v. Pickett, 137 F.3d 616, 627 (9th Cir.
19 1997). (Dkt. 137, at 2-3.) This Court, however, has already ruled that Defendants “met the

20 heightened pleading requirement of Rule 9(b)” and that Defendants’ “allegations are sufficiently

21 specific to satisfy the Cooper requirements.” (Dkt. 110, at 6.) Thus, this Court already ruled on

22 the issue Plaintiff raises here.

23           Plaintiff argues that “[a]llowing evidence of alleged fraud that TechShop would learn of

24 for the first time at trial would clearly be prejudicial,” claiming that Defendants alleged fraudulent

25 conduct by Messrs. Newton and Woods, but not TechShop specifically. (Dkt. 137, at 3). This

26 argument fails. Defendants dismissed the counterclaims against Messrs. Newton and Woods,

27 without prejudice and solely for economic reasons, long before the Court ruled on Plaintiff’s

28 Motion to Dismiss. (Dkts. 90, 91.) Thus, when the Court previously ruled that Mr. Rasure
                                             -3-             CASE NO. 4:18-CV-01044-HSG (JSC)
          DEFENDANTS’ AND COUNTERCLAIMANTS’ OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE NO. 2
                                              TO EXCLUDE DEFENDANTS’ FRAUD ALLEGATIONS
       Case 4:18-cv-01044-HSG Document 145 Filed 04/16/19 Page 5 of 7



 1 adequately pled his fraud claim, that meant that he adequately pled the fraud claim against

 2 TechShop, as TechShop was the only counter-defendant that remained in the case.

 3          Plaintiff does not raise any new arguments in its Motion that it did not raise in its Motion

 4 to Dismiss. (Dkt. 46.) The Motion should be denied for the same reasons that the Court denied

 5 the Motion to Dismiss. (Dkt. 110).3

 6 III.     THERE IS NO BASIS TO EXCLUDE EVIDENCE OF NEWTON AND WOODS’
            FRAUD BECAUSE A CORPORATE ENTITY ACTS THROUGH ITS AGENTS.
 7
            The crux of Plaintiff’s argument seems to be that evidence of alleged fraud by Messrs.
 8
     Newton and Woods should be excluded because Mr. Rasure dismissed those individuals as
 9
     counter-defendants. (Dkt. 137, at 2.) Plaintiff takes that a step farther and seems to argue that
10
     because they are not named counter-defendants, they—and the allegations about them—are
11
     eliminated from the case entirely. The argument is faulty for two reasons.
12
            First, the Court denied Plaintiff’s Motion to Dismiss, meaning the fraud claim against
13
     Plaintiff is alive. “A corporation is a legal entity that may act only through its agents, including
14
     officers, directors, and employees.” United States v. Mongol Nation, No. CR 13-0106-DOC-1,
15
     2019 WL 988432, at *25 (C.D. Cal. Feb. 28, 2019); Protectus Alpha Nav. Co. v. N. Pac. Grain
16
     Growers, Inc., 767 F.2d 1379, 1386 (9th Cir. 1985) (“[A] corporation can act only through its
17
     agents and employees, and [] no reasonable distinction can be made between the guilt of the
18
     employee in a managerial capacity acting within the scope of his employment and the guilt of the
19
     corporation.”); In re ChinaCast Educ. Corp. Sec. Litig., 809 F.3d 471, 475 (9th Cir. 2015)
20
     (imputing the acts of the CEO on the corporation) (internal citations removed); Peter B., Inc. v.
21
     Schantz, No. C 09-00360 JW, 2009 WL 10696991, at *5 (N.D. Cal. Oct. 28, 2009) (“A
22
     corporation can act only through its individual employees.”) (emphasis added). Thus, Plaintiff
23
     could only act through its agents, and Mr. Rasure must necessarily present evidence regarding the
24
     conduct of Plaintiff’s agents.
25

26
        3
           If the Motion is Plaintiff’s attempt at a motion for reconsideration of the Court’s Order
27 denying the Motion to Dismiss (Dkt. 110), Plaintiff also violated Civil L. R. 7-9 (a), which states

28 that “[n]o party may notice a motion for reconsideration without first obtaining leave of Court to
   file the motion.” Plaintiff did not do so.
                                                       -4-                CASE NO. 4:18-CV-01044-HSG (JSC)
          DEFENDANTS’ AND COUNTERCLAIMANTS’ OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE NO. 2
                                              TO EXCLUDE DEFENDANTS’ FRAUD ALLEGATIONS
       Case 4:18-cv-01044-HSG Document 145 Filed 04/16/19 Page 6 of 7



 1          Second, Messrs. Woods and Newton were both Plaintiff’s agents. During the relevant time

 2 period, Newton was a director of TechShop and Woods was its CEO. In Re TechShop, Inc., Case

 3 No. 5:18-cv-50398, Dkt. 1, ¶ 28 (Bankr. N.D. Cal. Feb. 26, 2018). Plaintiff’s Motion does not

 4 argue otherwise. Rather, Plaintiff argues that Defendants do not identify any officer or agent that

 5 the allegedly fraudulent conduct of the company is attributed to, ignoring the allegations about

 6 Messrs. Woods and Newton’s conduct. (Dkt. 137, at 3.) What Plaintiff seems to be trying to do is

 7 treat the allegations about Messrs. Woods and Newton as having been stricken from the

 8 counterclaim. They were not. Plaintiff did not move to strike allegations from the fraud

 9 counterclaim. (Dkt. 46). Nor did the Court strike any allegations from the fraud counterclaim.

10 (Dkt. 110). Thus, the allegations regarding Messrs. Woods and Newton’s conduct are part of the

11 fraud counterclaim, and there is no basis for excluding the evidence supporting those allegations.

12 IV.      SO-CALLED “UNPLED” FRAUD ALLEGATIONS SHOULD NOT BE
            EXCLUDED.
13
            Lastly, Plaintiff invokes Rule 9(b) once again to argue that fraud allegations purportedly
14
     not pled in the counterclaim should be excluded. (Dkt. 137, at 3-4.) Plaintiff does not cite any
15
     authority in support of its argument. It cannot. Instructive here is City of Portland v. Boeing Co.,
16
     No. CIV. 99-1761-AS, 2002 WL 130683, at *1 (D. Or. Jan. 14, 2002), where the Court considered
17
     the defendants’ “motion in limine asking the court to restrict Plaintiff's claims to those stated in
18
     the complaint” in order to “throw out over $15 million in new damage claims allegedly caused by
19
     Defendants' hazardous waste disposal which were recently revealed in a supplemental answer to
20
     interrogatories.” The Court denied the motion, finding “that the allegations of the complaint,
21
     while general, are sufficient to include the new damage claims and Plaintiff shall not be required
22
     to amend its complaint to add such claims.”
23
            Here, as in its Order denying the Motion to Dismiss, the Court should similarly reject this
24
     latest attempt to thwart Mr. Rasure’s legitimate fraud claim under the guise of Rule 9 (b).
25
                                                CONCLUSION
26
            For these reasons, this Court should deny the Plaintiff’s Motion in Limine No. 2.
27

28
                                            -5-             CASE NO. 4:18-CV-01044-HSG (JSC)
         DEFENDANTS’ AND COUNTERCLAIMANTS’ OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE NO. 2
                                             TO EXCLUDE DEFENDANTS’ FRAUD ALLEGATIONS
      Case 4:18-cv-01044-HSG Document 145 Filed 04/16/19 Page 7 of 7



 1 DATED: April 16, 2019

 2                                        By       /s/ Andrea Pallios Roberts
 3                                          Ann McFarland Draper (Bar No. 065669)
                                            courts@draperlaw.net
 4                                          Draper Law Offices
                                            75 Broadway, Suite 202
 5                                          San Francisco, California 94111
                                            Telephone: (415) 989-5620
 6
                                            QUINN EMANUEL URQUHART &
 7                                          SULLIVAN, LLP
                                            Kevin P.B. Johnson (Bar No. 177129)
 8                                          kevinjohnson@quinnemanuel.com
                                            Andrea Pallios Roberts (Bar No. 228128)
 9                                          andreaproberts@quinnemanuel.com
                                            555 Twin Dolphin Drive, 5th Floor
10                                          Redwood Shores, California 94065-2139
                                            Telephone:    (650) 801-5000
11                                          Facsimile:    (650) 801-5100

12                                          Ed DeFranco (Bar No. 165596)
                                            eddefranco@quinnemanuel.com
13                                          51 Madison Avenue, 22nd Floor
                                            New York, NY 10010
14                                          Telephone:   (212) 849-7000
                                            Facsimile:   (212) 849-7100
15
                                            John E. Nathan (Pro Hac Vice)
16                                          jnathan155@yahoo.com
                                            John E. Nathan LLC
17                                          1175 Park Avenue
                                            New York, NY 10128
18                                          Telephone:    (917) 960-1667
19                                          Attorneys for Defendants and Counterclaimants
20

21

22

23

24

25

26

27

28
                                          -6-             CASE NO. 4:18-CV-01044-HSG (JSC)
       DEFENDANTS’ AND COUNTERCLAIMANTS’ OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE NO. 2
                                           TO EXCLUDE DEFENDANTS’ FRAUD ALLEGATIONS
